Citation Nr: 0602283	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-02 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for right eye injury 
residuals.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.  His service awards include the Purple Heart 
Medal.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence was not received to reopen a previously denied right 
eye injury residuals service connection claim.  In March 
2004, the Board reopened the claim and remanded it for 
further evidentiary development.

In July 2002, the veteran testified before an RO Decision 
Review Officer; his wife was present at the hearing.  In 
March 2004, the veteran and his wife testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge of the Board, sitting in Washington, D.C.  The hearing 
transcripts are of record.  


FINDING OF FACT

The preponderance of the medical evidence fails to establish 
an etiological relationship between present right eye 
disorders and any disease or injury during the veteran's 
active military service.  


CONCLUSION OF LAW

The criteria for service connection for right eye injury 
residuals are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection is granted where a claimant currently has 
a disease or injury incurred in active service, or if a pre-
existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Essentially, service 
connection requires evidence of: (1) current disability; (2) 
some injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2005).  

The veteran has attempted to obtain service connection for 
right eye injury residuals multiple times since discharge, 
with an initial denial in 1946.  His contention is, and 
always has been, that he injured his right eye when a bomb 
exploded near a building in which he was, in Germany, in 
1945.  Of record is substantial lay evidence concerning this 
injury.  The veteran testified as to this injury and 
continuity of symptomatology since then, and of medical 
treatment received in the late 1940s, the records of which 
are no longer available.  His wife also testified that the 
veteran had had vision problems since 1946, when she first 
became acquainted with him.  See Board hearing transcript, 
pp. 8-10, 12, 14-15.  Also of record are written statements 
from family and friends to the effect that the veteran had 
eye problems since returning from service and attesting to 
his personal integrity.  The Board acknowledges the veteran's 
service in Europe during World War II and his receipt of a 
Purple Heart Medal for physical injury incurred there.  
Service medal records show treatment in early 1945 for 
multiple lacerations to the face resulting from an aerial 
bomb explosion nearby, and a notation of "traumatic 
conjunctivitis, right eye," apparently associated with the 
same event.  Thus, there is ample medical and lay evidence as 
to pertinent in-service event.

The key issue is not credibility of lay evidence or the 
veteran's integrity as to his allegation of 1945 eye injury.  
The Board and RO fully concede that a bomb blast did occur.  
The main issue here is whether that injury resulted in a 
chronic right eye disability such that the veteran's current 
right eye problems are the direct result of the injury.  The 
Board recognizes the veteran's sincere belief that his 
current right eye blindness is the result of an injury 
sustained during his World War II service.  Nonetheless, as 
discussed below, the link between his current disability and 
that injury is a medical question; unfortunately, the 
preponderance of the evidence is against the veteran's claim.

What tends to disfavor the claim, and which was material to 
prior denial of service connection, was that, at the time of 
separation, no residuals of right eye injury were documented.  
Specifically, the September 1945 separation medical 
examination report, dated one day before discharge, notes no 
clinical evidence of right eye abnormality; bilateral vision 
at that time was "20/20."  Even shortly after discharge, 
upon compensation and pension medical (C&P) examination in 
March 1946, performed in connection with the veteran's 
original service connection claim characterized as "bad 
right eye," resulted in no clinical evidence of chronic 
right eye or vision abnormality.  See Dr. Hollowell's March 
1945 examination report (the year appears to have been 
erroneously written; it likely should have been 1946, as this 
examination was a post-service C&P examination).                   

The record thereafter, in terms of pertinent medical 
evidence, presents a substantial gap in time.  Private 
treatment records of Dr. Egger dated in the early 1990s 
document history of diagnosis of glaucoma in 1980, and right 
eye surgery for chronic cataracts and lens implant in the 
early 1990s.  In 1993, Dr. Egger performed fistulization and 
trephination of the sclera, right eye, with iridectomy, for 
right eye glaucoma.  None of these treatment records reflect 
a report of history of right eye injury in service and no 
medical opinion that right eye problems are of the type that 
result from physical impact to an eye from an external 
source.

It is not until 2000 when the veteran reports history of 
right eye injury in service, as reflected in Dr. Egger's 
February 2000 report.  Dr. Egger's records show check-ups for 
chronic glaucoma and cataracts.  Private medical records from 
Coleman Eye Center and Sammy Rose, O.D., dated within the 
last several years, show diagnoses including endophthalimitis 
of the right eye, optic nerve disorder, glaucoma, bilateral 
(OU) cataracts, and bilateral pseudophakia.  Other private 
treatment records, from St. Dominic Hospital, dated in 2000, 
show treatment for endophthalimitis.  VA clinical records 
dated in 2000-2001, too, document pertinent treatment, to 
include treatment for right eye infection and glaucoma.  

The record presents three reports that address the etiology 
of currently claimed right eye disability.  A determination 
as to etiology, or medical causation, is in the province of 
medical professionals, who, by virtue of appropriate 
training, education, and/or experience, is qualified to opine 
thereon.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992) (Lay evidence is acceptable to prove the occurrence of 
an injury during service or symptomatology over time when 
such symptomatology is within the purview of, or may be 
readily recognized by, lay persons, but lay testimony is not 
competent to prove a matter requiring medical expertise.).

First, Dr. Rose, O.D., said, in July 2002: "[I]t is my 
opinion that the original accident in 1945 from a bomb blast 
resulted in problems throughout [the veteran's] life in 
subsequent endophthamolitis, corneal scar[r]ing and resultant 
eye melt of the right eye."

Second, in February 2001, Dr. Egger wrote that the veteran 
injured his right eye in service; that he developed over the 
years a post uveitic glaucoma that did not respond to 
advanced medical therapy or maximum tolerated medical 
therapy; that he had glaucoma filtering surgery in 1993; that 
he had no complications thereafter until the past year, when 
his filtering bleb broke, which resulted in complete loss of 
vision in the right eye.

Finally, the veteran underwent a VA C&P eye disorders 
examination in April 2004.  The examination report reflects 
diagnoses of bilateral glaucoma; right eye blindness; left 
eye pseudophakia; and left eye refractive error with myopic 
astigmatism and presbyopia.  As to etiology, it provides, in 
pertinent part: "[T]he current right eye conditions . . . 
cannot be determined to be directly related [to] the eye 
trauma . . . in service."  The examiner's report is lengthy, 
and extensively discusses the veteran's medical history 
associated with his eyes and vision, including service 
medical records concerning the 1945 injury.  The examiner 
stated the service medical records reflect notation as to 
traumatic conjunctivitis, but that there is no evidence of 
actual treatment therefor, or for any other eye disorder 
noted after service, as reflected in the medical records in 
the file.  She also opined that the veteran's "right eye 
blindness is likely due to glaucoma diagnosed after service 
and not shown directly to be caused by trauma," noting that 
complete blindness apparently resulted after glaucoma surgery 
and subsequent infection of the glaucoma surgery bleb.  Also, 
she reportedly consulted with the Chief of Ophthalmology at 
the Memphis, Tennessee, VA Medical Center, and concluded that 
it is not likely that the present right eye disorders are the 
result of the 1945 injury.     

The Board finds the VA C&P examiner's opinion to be most 
persuasive.  First and foremost, it is based on a thorough 
review of the veteran's medical history concerning his eyes 
and vision, including that in the service medical records.  
In contrast, Dr. Rose's opinion is brief and entirely 
conclusory; it apparently is based largely upon the veteran's 
reported injury and not upon consideration of the whole 
recorded medical history covering many decades since the 
1945.  Dr. Egger's report arguably does not even read like an 
etiology opinion; it merely cites history of injury, 
apparently based on history given by the veteran, and then 
discusses recent history with which Dr. Egger is familiar 
based upon his own treatment rendered to the veteran.  It 
does not actually link the problems for which he treated the 
veteran to in-service injury.  Further, while the whole 
record reflects many diagnoses related to the veteran's eyes 
and vision defect, the two private doctors' reports do not 
even comprehensively discuss history in terms of the various 
diagnoses.  Nor does either private doctor's report reflect 
explanation as to why and how the 1945 incident is relevant 
to present right eye disability.     

In addition to the above, although not nearly as probative as 
the evidence discussed above, further disfavoring the claim 
is the substantial gap in time between the injury and post-
service evidence of manifestation of right eye abnormality.  
The Board acknowledges the veteran's Board hearing testimony 
that he began post-service treatment in 1947, but it is not 
known what the diagnosis was then; the earliest date of 
clinical evidence of abnormality discernible from the medical 
records now in the claims file is history of 1980 diagnosis 
of glaucoma.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a disorder or 
disease during service may be rebutted by absence of medical 
treatment for, or related complaints about, the claimed 
condition for a prolonged period after service).  
   
As the preponderance of the evidence is against the claim, 
the benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that a VCAA notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  

As for the duty to notify, in April 2001, the RO sent the 
veteran a letter advising him that key missing evidence 
includes medical evidence or opinion linking 
in-service eye injury to present right eye disability.  The 
letter advised him that VA would help him in claim 
substantiation, but that he must identify the sources of 
relevant evidence.  Also, in March 2004, VA Appeals 
Management Center sent the veteran a letter explaining his 
and VA's respective claim development responsibilities, and 
as well, the elements of a successful service connection 
claim.  He was told that he ultimately bears the burden to 
substantiate his claim notwithstanding VA's VCAA obligations.  
Further, the Board's March 2004 decision and remand order and 
recent Supplemental Statement of the Case (SSOC) placed him 
and his representative on notice, again, that the key missing 
evidence is a favorable etiology opinion, and why the claim 
remains denied.  As for the fourth element, the AMC letter 
explicitly asked the veteran: "If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  Also, the Statement of the Case and SSOC included 
the text of 38 C.F.R. § 3.159, from which this element is 
derived.  Another VCAA letter was sent in January 2005, 
informing the veteran of his and VA's claim development 
responsibilities.    

Full VCAA notice was accomplished well after the issuance of 
the rating decision from which this appeal stems.  The Board 
finds no prejudicial error resulted as a result of this 
timing defect.  The Pelegrini Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the agency of original jurisdiction (AOJ) 
decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court recognized that a 
case-by-case evaluation might be warranted at times.  

Here, there is no basis to find prejudice as of March 2004, 
as the Board reopened the previously denied claim, but 
remanded the matter for a definitive opinion on etiology.  
Thereafter, there should have been no doubt as to what 
evidence is deemed crucial for a favorable resolution.  The 
veteran then underwent a C&P examination, which resulted in 
an unfavorable opinion.  He had ample opportunity to 
supplement his claim with additional medical evidence 
favorable on the issue of etiology, but he did not.  Rather, 
he submitted additional private medical treatment records, 
which, while relevant to the claimed disability, does not 
address etiology.  Also, even after the issuance of the 
August 2005 SSOC, the veteran had additional opportunity to 
comment on his claim.  No new evidence was submitted; nor did 
he claim that VA failed to comply with VCAA notice 
requirements, or that he has any evidence in his possession 
required for full and fair adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 203 (2005).  Rather, he 
wrote in August 2005 that he desires immediate Board review, 
waiving his right to a full comment period.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes the service verification record, service medical 
records, VA clinical records, lay evidence in the form of the 
veteran's and his wife's hearing testimony and other 
individuals' lay statements, and C&P examination results 
appropriate to the claim.  The Board's remand directives have 
been completed.  Therefore, the Board concludes that VA has 
met its duty-to-assist obligations.   


ORDER

Service connection for right eye injury residuals is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


